DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "112" have both been used to designate security tool, see page 12, lines 12-13 and 31 of Applicant’s specification.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
page 12, lines 12, 13, and 31, “security tool 120” should be “security tool 112”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al US 20050223283 (hereinafter Frey) in view of Mishra WO 2018141424 (hereinafter Mishra) in further view of Averdunk et al US 20150302206 (hereinafter Averdunk).
	
As to claim 1, Frey teaches an apparatus (Figures 2 and 10) comprising: a memory (Figure 10, reference character 1020) configured to store a plurality of logging rules (paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule 5assigned to a tier of a multi-tier platform (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 indicates all categories of log messages are group within the tiers of the multi-tier platform); and a hardware processor (Figure 10, reference character 1010) communicatively coupled to the memory (Figure 10, reference character 1020), the hardware processor (Figure 10, reference character 1020) configured to: receive source code for an application configured to execute on a plurality of tiers of the multi-tier platform (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”);  10detect, within the source code (paragraph 47 disclose the source code used as an example), an entry point and (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detecting the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96); determine, based on the plurality of logging rules (paragraph 146), a first attribute that is to be logged during execution in the tier  (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and a second attribute that is not to be logged during execution in the tier (paragraph 66 discloses “any messages with severity lower than INFO will be discarded”); and  15insert, between the entry point and the exit point in the source code, [output statements] that, when executed, logs the first attribute  (paragraph 46 discloses “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
	Frey does not explicitly teach insert in the source code logging code that when executed logs the first attribute and hides the second attribute.
	Mishra teaches insert in the source code logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that when executed (“Figure 3, reference character 306 “Execute the source code with the logging statement”); logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify a software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).
	
	As to claim 2, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).
	
	As to claim 3, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to execute the logging code to (Averdunk: Figure 2): detect personal information that is within the second attribute (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”; paragraph 2); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).

	As to claim 4, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further 25configured to: select a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generate a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

	As to claim 5, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to execute the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

	As to claim 6, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to: detect, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96;) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12) for a second tier of the plurality of tiers (Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determine, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier(Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and insert, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute(Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

	As to claim 7, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to generate a report indicating the first attribute (Frey: paragraphs 43, 58, 82, and 141, wherein paragraph 141 disclose “it would be beneficial to have the ability to generate additional output messages, including all with severity info or above”, wherein the severity of INFO and above is the first attribute).

	As to claim 8, Frey teaches a method (Figure 5) comprising: storing, by a memory (Figure 10, reference character 1020), a plurality of logging rules (paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule assigned to a tier of a multi-tier platform (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform); receiving, by a hardware processor (Figure 10, reference character 1010) communicatively coupled to the memory(Figure 10, reference character 1020), 5source code for an application configured to execute on a plurality of tiers of the multi-tier platform (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”); detecting, by the processor (Figure 10, reference character 1010), within the source code (paragraph 47 disclose the source code used as an example), an entry point and an exit point for a tier of the plurality of tiers (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96); determining, by the processor, based on the plurality of logging rules (paragraph 146), a first 10attribute that is to be logged during execution in the tier (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and a second attribute that is not to be logged during execution in the tier (paragraph 66 discloses “any messages with severity lower than INFO will be discarded”); and inserting, by the processor, between (paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
Frey does not explicitly teach inserting, by the processor, logging code that, when executed, logs the first attribute and hides the second attribute.
Mishra teaches inserting, by the processor, logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that, when executed (“Figure 3, reference character 306 “Execute the source code with the logging statement”), logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify a software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).

As to claim 9, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).

	As to claim 10, the combination of Frey in view of Mishra and Averdunk teach further comprising executing, by the hardware processor, the logging code to (Averdunk: Figure 2): detect personal information that is within the second attribute (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).

As to claim 11, the combination of Frey in view of Mishra and Averdunk teach further comprising selecting, by the processor, a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generating, by the processor, a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

As to claim 12, the combination of Frey in view of Mishra and Averdunk teach further comprising executing by the processor, the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

As to claim 13, the combination of Frey in view of Mishra and Averdunk teach detect, by the processor, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12) for a second tier of the plurality of tiers(Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determining, by the processor, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier (Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and inserting, by the processor, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute(Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

As to claim 14, the combination of Frey in view of Mishra and Averdunk teach further comprising generating, by the processor, a report indicating the first attribute (Frey: paragraphs 43, 58, 82, and 141, wherein paragraph 141 disclose “it would be beneficial to have the ability to generate additional output messages, including all with severity info or above”, wherein the severity of info and/or above is the first attribute).

As to claim 15, Frey teaches a system(Figures 2 and 10)  comprising: a first tier(Figure 3 shows the tier “System” of a multi-tier platform “System”); a second tier comprising a network(Figure 3 shows the tier “System/Networking” of a multi-tier platform); a third tier comprising a database(Figure 3 shows the tier “System/Database” of a multi-tier platform); and  5a security tool (Figure 10, reference characters 1020 and 1010) configured to: store a plurality of logging rules(paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule assigned to one of the first, second, and third tiers (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform); receive source code for an application configured to execute on the first, second, and third tiers (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”);  10detect, within the source code, an entry point and an exit point for each of the first, second, and third tiers (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12); determine, based on the plurality of logging rules(paragraph 146), a first attribute that is to be logged during execution in the first tier (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and a second attribute that is not to be logged during execution in the first tier (paragraph 66 discloses “any messages with severity lower than INFO will be discarded”); and  15insert, between the entry point and the exit point in the source code, [output statements] that, when executed, logs the first attribute (paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
Frey does not explicitly teach a first tier comprising a user device and  insert in the source code logging code that when executed logs the first attribute and hides the second attribute.
Mishra teaches a first tier comprising a user device (Figure 4, reference characters 406A, 406B, 406N) and insert in the source code logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that when executed  (“Figure 3, reference character 306 “Execute the source code with the logging statement”); logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).

As to claim 16, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).
	
	As to claim 17, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to execute the logging code to (Averdunk: Figure 2): detect personal information that is within the second attribute (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).
	
	As to claim 18, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further 25configured to: select a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generate a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

	As to claim 19, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to execute the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

	As to claim 20, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to: detect, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12)  for a second tier of the plurality of tiers(Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determine, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier(Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and insert, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute (Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437